FILED
                              NOT FOR PUBLICATION                           JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANJALINE RADHIKA SHANKAR;                        No. 08-73210
RONEEL SHANKAR;
BIJAI KUMARI SHANKAR,                             Agency Nos.        A072-670-352
                                                                     A072-670-353
               Petitioners,                                          A072-670-354

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Sanjaline Radhika Shankar, Roneel Shankar, and Bijai Kumari Shankar,

natives and citizens of Fiji, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion the

BIA’s denial of a motion to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th

Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed over six years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to present sufficient

evidence of changed circumstances in Fiji to qualify for the regulatory exception to

the time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”). We reject petitioners’ contention that the BIA applied the wrong

legal standard in analyzing whether there was material evidence of a change in

conditions in Fiji. See 8 C.F.R. § 1003.2(c)(3)(ii). We also reject petitioners’

contention that the BIA failed to consider evidence because they have not

overcome the presumption that the BIA reviewed the record. See Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006); Lopez v. Ashcroft, 366 F.3d 799, 807

n.6 (9th Cir. 2004) (“The BIA does not have to write an exegesis on every

contention.”) (internal quotation, citation, and brackets omitted).


                                           2                                       08-73210
       Finally, in light of our conclusion, we do not reach petitioners’ prima facie

eligibility claim.

       PETITION FOR REVIEW DENIED.




                                           3                                    08-73210